In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-1342
DORIS G. GRIFFIN,
                                               Plaintiff-Appellant,
                                 v.


JOHN E. POTTER, Postmaster General,
United States Postal Service,
                                              Defendant-Appellee.


                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
        No. 02 C 0407—Charles P. Kocoras, Chief Judge.
                          ____________
   ARGUED AUGUST 6, 2003—DECIDED FEBRUARY 3, 2004
                     ____________



  Before BAUER, POSNER, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Doris Griffin brought suit alleging
in relevant part that her former employer, the United
States Postal Service, discriminated against her because of
her age, in violation of the Age Discrimination in Employ-
ment Act, 29 U.S.C. §§ 629-34, and then retaliated when
she complained, in violation of Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. The district
court granted summary judgment to the Postal Service,
holding that Griffin had not established a prima facie case
2                                               No. 03-1342

of age discrimination or retaliation because the Postal
Service’s evidence of her unsatisfactory job performance
was undisputed. We affirm the judgment, although we focus
instead on Griffin’s failure to establish that she suffered
any adverse employment action.


                        I. History
  Griffin, who was born in 1939, began working for
the Postal Service in 1964 at the Chicago District Office.
From 1981 on she worked as an Equal Employment Oppor-
tunity counselor or investigator. In July 1997, while still
working in this capacity, Griffin filed a formal EEO charge
with the Postal Service, the first of two formal administra-
tive charges at issue in this case. At the time Griffin
already had three other administrative charges pending,
and she consolidated all three into her July 1997 charge, in
which she alleged discrimination due to race, sex, age, and
disability, as well as retaliation. In an accompanying
narrative, Griffin explained that her then-supervisor,
Yvonne Coleman, had generally “harassed” her at work,
refused her a parking spot close to the office while she
recuperated from ankle surgery in 1996, turned down her
requests to take annual leave and assigned her a dis-
proportionate share of the office’s more difficult EEO
investigations after putting the entire staff on notice that
no one could take leave until their backlogged work was
current, and proposed to upper management in November
1996 that the Postal Service issue Griffin a written warning
about her job performance. Griffin also asserted that
Coleman had engaged in unspecified retaliation because she
had written a December 1995 letter about the workings of
her office and had disputed comments Coleman made about
her performance in an April 1996 written warning.
  In September 1997 Griffin filed the second formal EEO
charge at issue in this appeal. Again she alleged discrimina-
No. 03-1342                                                  3

tion due to race, sex, age, and disability, as well as retalia-
tion for prior, unspecified EEO activity. This time Griffin’s
only factual predicate for alleging discrimination was that
the Postal Service had not accommodated her temporary
disability from the 1996 ankle surgery, and that in Febru-
ary 1997 upper management had approved the written
warning proposed by supervisor Coleman in November
1996.
   The Postal Service never finished investigating Griffin’s
two 1997 administrative charges. In July 2001, with the
charges by then pending for almost four years, the Postal
Service transferred Griffin from the Chicago District Office
to the Great Lakes Area Office in Bloomingdale, Illinois, as
part of the Postal Service’s restructuring of its EEO com-
plaint-resolution process. Griffin objected to this transfer
and the following month filed with the Postal Service an
informal, EEO “pre-complaint counseling” form alleging
that the transfer had increased her commute time and was
prompted by her age and a desire to retaliate for her 1997
administrative charges. In October the Postal Service
alerted Griffin that it was ending its review of her informal
filing because she had ignored the Postal Service’s attempts
to communicate with her by telephone and in writing
during the 30-day processing period. At the same time the
Postal Service warned Griffin that she had just 15 days to
file a formal EEO charge. Griffin took no further action
with the Postal Service.
  Griffin then retired in January 2002 and promptly sued
the Postal Service. Griffin alleged in her district court
complaint that she had suffered age discrimination (she
also cited discrimination based on a disability but has
abandoned that claim on appeal) and retaliation in that the
Postal Service had changed her work hours, denied her
parking privileges given to other employees, cancelled her
leave, disciplined her unfairly, assigned her extra and more
difficult work, and repeatedly demeaned her in front of
4                                                No. 03-1342

coworkers. Griffin also alleged that she had been construc-
tively discharged because her resignation was prompted by
her belief that “she would never be treated fairly after her
complaints of discrimination and retaliation.” Griffin said
nothing in her complaint about the transfer to
Bloomingdale, but she did refer to her informal EEO filing
concerning the transfer in a paragraph detailing prior
administrative action.
  The Postal Service later moved for summary judgment.
Recognizing that Griffin was proceeding under the indirect
method as to both her discrimination and retaliation claims,
see McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),
the Postal Service first asserted that Griffin could not
establish a prima facie case of age discrimination because
she had not been performing her job satisfactorily. But as
evidence the Postal Service cited only the written warning
proposed in November 1996 and later endorsed by upper
management in February 1997, a November 1997 audit of
Griffin’s EEO unit that appears to have identified systemic
problems not unique to Griffin, and unfavorable mid-year
and annual reviews of Griffin’s performance in 2001 that
primarily criticize her failure to timely complete assigned
work. In addition, the Postal Service argued that Griffin
lacked evidence of an adverse employment action. Regard-
ing the transfer, the Postal Service cited Griffin’s deposition
admissions that the purpose of the transfer had been to
afford her a better working environment, that the transfer
had not been a demotion, that Griffin objected to the
transfer solely because her commute time had increased,
and that she could have continued working for the Postal
Service instead of retiring. As to Griffin’s retaliation claim,
the Postal Service similarly argued that Griffin could not
establish a prima facie case. Pointing out Griffin’s failure to
follow through on her 2001 informal filing, the Postal
Service argued that she accordingly could not press a
retaliation claim based on any action not identified in her
No. 03-1342                                                5

1997 administrative charges. And, the Postal Service
insisted, none of the harms complained of in Griffin’s 1997
EEO charges had risen to the level of an actionable adverse
action.
  Griffin responded to the Postal Service’s summary judg-
ment motion. She argued that she had been meeting the
Postal Service’s legitimate expectations and submitted
evidence that she received various awards in the years
before filing her formal administrative charges and even
afterward continued to receive merit raises. Griffin also
argued that she had suffered an adverse employment ac-
tion, citing principally her own testimony that the Postal
Service had assigned her the most difficult EEO investiga-
tions and also assigned other work outside her job responsi-
bilities; required her to do her coworkers’ assignments;
required her to work varying shifts instead of consistently
putting her on just one of the three scheduled shifts; forced
her to travel farther in comparison to her coworkers by
transferring her to the Bloomingdale office; denied her
annual leave; issued her letters of warning; subjected her to
unreasonable demands, hostile criticism, and unprofes-
sional behavior; denied her merit increases over five years;
failed to accommodate her ankle injury; and substituted a
“good” performance evaluation for a “very good” evaluation.


                       II. Analysis
  In granting summary judgment for the Postal Service, the
district court reasoned that no reasonable jury could
conclude that Griffin was meeting the Postal Service’s
legitimate performance expectations. In this court Griffin
devotes her entire brief to this single subject, arguing that
the adequacy of her job performance was disputed and that,
regardless, her evidence established that “any performance
deficiencies were caused by the antics and actions” of
supervisor Coleman.
6                                                No. 03-1342

   We review the grant of summary judgment de novo
and view the evidence in the light most favorable to Griffin.
Schuster v. Lucent Techs., Inc., 327 F.3d 569, 573 (7th Cir.
2003). To have established a prima facie case of age dis-
crimination under the indirect method, Griffin was required
to produce evidence that she (1) was over 40 years old;
(2) was meeting the Postal Service’s legitimate job expecta-
tions; (3) suffered an adverse employment action; and
(4) was treated less favorably than younger, similarly
situated employees. Id. at 574. Similarly, to have estab-
lished a prima facie case of retaliation under the indirect
method, Griffin had to muster proof that she (1) engaged in
statutorily protected activity; (2) was meeting the Postal
Service’s legitimate job expectations; (3) suffered an adverse
employment action; and (4) was treated less favorably than
similarly situated employees who did not engage in pro-
tected activity. Sitar v. Indiana Dep’t of Transp., 344 F.3d
720, 728 (7th Cir. 2003). It is not enough for Griffin to focus
on just one of these elements; at a minimum she was
required to demonstrate a triable issue as to each element
in order to have survived the Postal Service’s motion for
summary judgment. See O’Neal v. City of New Albany, 293
F.3d 998, 1003 (7th Cir. 2002).
  The events that Griffin characterizes as discriminatory or
retaliatory occurred between 1996 and 2001, and therefore
Griffin had to prove that she was meeting the Postal
Service’s legitimate expectations during that time period.
Cengr v. Fusibond Piping Sys., Inc., 135 F.3d 445, 453 (7th
Cir. 1998). Griffin submitted evidence that she received
merit increases and cash performance awards through
2000, which, as Griffin contends, would seem indicative of
the Postal Service’s own conclusion that she was performing
satisfactorily. See Wohl v. Spectrum Mfg., Inc., 94 F.3d 353,
358 (7th Cir. 1996) (holding that summary judgment was
inappropriate when the plaintiff submitted evidence that he
received a raise just before he was fired). The Postal Service
No. 03-1342                                                 7

responds that in late 1996 Griffin received a warning letter
about excessive absenteeism and after that generally failed
to fulfill the requirements of her job. But much of the Postal
Service’s evidence seems to focus on systemic problems not
unique to Griffin, and apparently it was not until 2001 that
Griffin first received a negative evaluation, which of course
sheds no light on her earlier performance. But ultimately
we need not decide whether the district court erred in
concluding that the inadequacy of Griffin’s job performance
was not in dispute because we can readily affirm on the
alternative ground that she suffered no materially adverse
employment action. See Peters v. City of Mauston, 311 F.3d
835, 842 (7th Cir. 2002). The Postal Service has always
maintained that Griffin also lacked evidence of an adverse
employment action—a position that it presses again here
and that Griffin has left unanswered.
  That silence is fatal, but we note that, even had Griffin
argued the point, she could not establish that she suffered
an actionable adverse employment action. Most of Griffin’s
complaints—some of them plainly trivial—relate to events
that do not qualify. At summary judgment Griffin, who by
her own account was the most experienced investigator in
the office, argued that she suffered adverse employment
actions when the Postal Service changed her shift in August
1996; lengthened her commute in July 2001 by transferring
her to the Bloomingdale facility; unfairly disciplined her;
substituted a favorable evaluation for a more favorable one;
issued her letters of warning; assigned her to difficult cases
and gave her additional work that she perceived as outside
her normal job responsibilities; refused to approve annual
leave requests when work was backlogged; and denied her
a parking permit for approximately four days. An adverse
employment action must be materially adverse, not merely
an inconvenience or a change in job responsibilities. Hilt-
Dyson v. City of Chicago, 282 F.3d 456, 465 (7th Cir. 2002).
8                                                No. 03-1342

An adverse employment action is one that significantly
alters the terms and conditions of the employee’s job,
Stutler v. Ill. Dep’t of Corr., 263 F.3d 698, 703 (7th Cir.
2001), and none of these did, see Johnson v. Cambridge
Indus., 325 F.3d 892, 901 (7th Cir. 2003) (harder work
assignments); Stutler, 263 F.3d at 702-03 (lateral transfer
without loss of benefits, increased commute); Haugerud v.
Amery Sch. Dist., 259 F.3d 678, 691-92 (7th Cir. 2001)
(additional job responsibilities); Grube v. Lau Indus., 257
F.3d 723, 728 (7th Cir. 2001) (altered work hours, negative
performance evaluations, unfair reprimands); Oest v. Ill.
Dep’t of Corr., 240 F.3d 605, 613 (7th Cir. 2001) (oral and
written reprimands); Bell v. EPA, 232 F.3d 546, 555 (7th
Cir. 2000) (trivial matters); Brooks v. City of San Mateo, 229
F.3d 917, 930 (9th Cir. 2000) (refused preferred vacation
schedule); Spring v. Sheboygan Area Sch. Dist., 865 F.2d
883, 886 (7th Cir. 1989) (increased travel time).
  Nor did Griffin establish that supervisor Coleman’s
alleged hostility amounted to an adverse employment ac-
tion. General hostility and comments do not qualify as
actionable adverse employment actions unless the hostility
was severe and pervasive. Hilt-Dyson, 282 F.3d at 466.
Griffin submitted evidence that at staff meetings over a
two-month period Coleman commented that she was a “bad
influence on the office” and that she thought she knew
everything. Although the supervisor’s comments may have
created an “unpleasant” environment, these comments were
not so severe and pervasive as to be actionable. See id.;
Speer v. Rand McNally & Co., 123 F.3d 658, 664 (7th Cir.
1997) (holding that plaintiff did not suffer a materially
adverse employment action when her boss “yelled at her
[and] did not make her feel as if she was part of the work
group”). Further, Griffin’s contention all along is that she
was performing her job satisfactorily. See Stutler, 263 F.3d
at 704 (noting that supervisor’s conduct did not interfere
with plaintiff’s ability to do her job).
No. 03-1342                                                9

  What is left is Griffin’s allegations at summary jud-
gment that she was “denied merit increases for five years
amounting to about $20,000 compared to her co-workers”
and that she left the Postal Service’s employ because of her
transfer to Bloomingdale and thus was constructively dis-
charged. As to the former contention, the denial of a raise
can constitute a materially adverse employment action if a
raise would have been an expected element of the em-
ployee’s salary and its denial cuts the salary in real terms.
Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109, 1115-16
(7th Cir. 2001); Hunt v. City of Markham, 219 F.3d 649, 654
(7th Cir. 2000). But Griffin offered nothing that supports
this allegation; her sole evidence is an affidavit she gave
during the administrative proceedings in which she claimed
entitlement to $20,000 for unspecified “personal financial
losses for 1996” but said nothing at all about being denied
raises for several years. Moreover, Griffin never alleged in
her complaint that the Postal Service has withheld raises
from her, and she could not amend her complaint through
allegations made in response to a motion for summary
judgment. Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir.
2002); Speer, 123 F.3d at 665.
  Equally without merit is Griffin’s claim of a constructive
discharge, which can occur when an employer prompts a
resignation by subjecting the employee to working condi-
tions that a reasonable person would find unbearable. See
Herrnreiter v. Chi. Hous. Auth., 315 F.3d 742, 744-45 (7th
Cir. 2002); EEOC v. Univ. of Chi. Hosps., 276 F.3d 326, 331
(7th Cir. 2002). But in responding to the Postal Service’s
motion for summary judgment, Griffin admitted that her
claim of a constructive discharge was based entirely on her
dissatisfaction with having to work at the Bloomingdale
facility, in particular because its location increased her
commute. As we have said, the transfer— which involved no
material change in duties or benefits— was not an adverse
employment action, and thus it is frivolous for Griffin to
10                                              No. 03-1342

contend that it gave rise to a constructive discharge. See
Grube, 257 F.3d at 728 (holding that a transfer to another
shift, which was not an adverse employment action, would
not support a constructive discharge claim).


                     III. Conclusion
  Because Griffin failed to demonstrate a genuine issue of
material fact concerning whether she suffered an adverse
employment action, the district court did not err in granting
summary judgment for the Postal Service on her age
discrimination and retaliation claims. Accordingly, the
judgment of the district court is AFFIRMED.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-3-04